         Case 3:21-bk-30815-SHB Doc 12 Filed 05/09/21 Entered 05/10/21 00:54:26                                                                     Desc
                              Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Tennessee
In re:                                                                                                                 Case No. 21-30815-SHB
Brian Allen Kolar                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0649-3                                                  User: harpern                                                               Page 1 of 2
Date Rcvd: May 07, 2021                                               Form ID: 309A                                                             Total Noticed: 20
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 09, 2021:
Recip ID                 Recipient Name and Address
13090755               + DNF Associates, 2351 N Forest Rd, Ste 110, Getzville, NY 14068-9902
13090756                 Duval County Clerk of Courts, Attn: COUNTY CIVIL DEPARTMENT, Jacksonville, FL 32202
13090759                 Johanthan Tekell, Esq., 10751 Deerwod Park Blvd, Ste 100, Jacksonville, FL 32256-4835
13090760               + MRS BPO, 1930 Olney Ave, Cherry Hill, NJ 08003-2016
13090761               + NCB Management Services, PO Box 1099, Langhorne, PA 19047-6099

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
db                     + Email/PDF: brian.kolar@gmail.com
                                                                                        May 07 2021 19:48:00      Brian Allen Kolar, 2444 Legion Drive, Knoxville,
                                                                                                                  TN 37920-4732
aty                       Email/Text: brentsnyder77@gmail.com
                                                                                        May 07 2021 19:48:00      Brent S. Snyder, 2125 Middlebrook Pike,
                                                                                                                  Knoxville, TN 37921
tr                     + EDI: BAMOSTOLLER.COM
                                                                                        May 07 2021 23:38:00      Ann Mostoller, 136 South Illinois Ave., Suite 104,
                                                                                                                  Oak Ridge, TN 37830-6220
ust                    + Email/Text: ustpregion08.kx.ecf@usdoj.gov
                                                                                        May 07 2021 19:50:00      United States Trustee, 800 Market Street, Suite
                                                                                                                  114, Howard H. Baker Jr. U.S. Courthouse,
                                                                                                                  Knoxville, TN 37902-2303
13090748               + EDI: ARSN.COM
                                                                                        May 07 2021 23:38:00      ARS National, PO Box 469046, Escondido, CA
                                                                                                                  92046-9046
13090749                  EDI: BANKAMER.COM
                                                                                        May 07 2021 23:38:00      Bank of America, P.O. Box 15019, Wilmington,
                                                                                                                  DE 19886-5019
13090753               + EDI: CITICORP.COM
                                                                                        May 07 2021 23:38:00      CIti, PO Box 790040, Saint Louis, MO
                                                                                                                  63179-0040
13090750               + EDI: CAPITALONE.COM
                                                                                        May 07 2021 23:38:00      Captial One, PO Box 30281, Salt Lake City, UT
                                                                                                                  84130-0281
13090751               + Email/Text: bankruptcy@cavps.com
                                                                                        May 07 2021 19:50:00      Cavalry Portfolio, 500 Summit Lake Drive, Ste
                                                                                                                  400, Valhalla, NY 10595-2322
13090754                  EDI: DISCOVER.COM
                                                                                        May 07 2021 23:38:00      Discover Financial, PO Box 15316, Wilmington,
                                                                                                                  DE 19850
13090757                  Email/Text: data_processing@fin-rec.com
                                                                                        May 07 2021 19:50:00      Financial Recovery Service, 4900 Viking Dr,
                                                                                                                  Minneapolis, MN 55435
13090758               + EDI: FSAE.COM
                                                                                        May 07 2021 23:38:00      First Source Advantage, 205 Bryant Woods Smith,
                                                                                                                  Buffalo, NY 14228-3609
13090752                  EDI: JPMORGANCHASE
                                                                                        May 07 2021 23:38:00      Chase, PO Box 15548, Wilmington, DE
                                                                                                                  19866-5548
13090762               + Email/Text: specialservicing@sofi.com
                                                                                        May 07 2021 19:50:00      Sofi, One Letterman Dr, Bldg A, Ste 4700, San
                                                                                                                  Francisco, CA 94129-1512
13090763               + EDI: RMSC.COM
        Case 3:21-bk-30815-SHB Doc 12 Filed 05/09/21 Entered 05/10/21 00:54:26                                                              Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0649-3                                              User: harpern                                                           Page 2 of 2
Date Rcvd: May 07, 2021                                           Form ID: 309A                                                         Total Noticed: 20
                                                                                   May 07 2021 23:38:00     Synchrony Bank, 170 Election Rd, Suite 125,
                                                                                                            Draper, UT 84020-6425

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 09, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 6, 2021 at the address(es) listed below:
Name                             Email Address
Ann Mostoller
                                 tn17@ecfcbis.com bdavis@msw-law.com

Brent S. Snyder
                                 on behalf of Debtor Brian Allen Kolar brentsnyder77@gmail.com

United States Trustee
                                 Ustpregion08.kx.ecf@usdoj.gov


TOTAL: 3
     Case 3:21-bk-30815-SHB Doc 12 Filed 05/09/21 Entered 05/10/21 00:54:26                                                          Desc
                          Imaged Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              Brian Allen Kolar                                                  Social Security number or ITIN        xxx−xx−2712
                      First Name   Middle Name     Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                 Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                         EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Tennessee
                                                                                         Date case filed for chapter 7 5/6/21
Case number:          3:21−bk−30815−SHB


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                               10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records) at https://ecf.tneb.uscourts.gov/.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Brian Allen Kolar

2.      All other names used in the
        last 8 years

3.     Address                               2444 Legion Drive
                                             Knoxville, TN 37920

4.     Debtor's attorney                     Brent S. Snyder                                         Contact phone (865)546−2141
                                             2125 Middlebrook Pike
       Name and address                      Knoxville, TN 37921

5.     Bankruptcy trustee                    Ann Mostoller                                           Contact phone 865−482−4466
                                             136 South Illinois Ave.
       Name and address                      Suite 104
                                             Oak Ridge, TN 37830
                                                                                                                For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − − No Proof of Claim Deadline                    page 1
    Case 3:21-bk-30815-SHB Doc 12 Filed 05/09/21 Entered 05/10/21 00:54:26                                                                 Desc
                         Imaged Certificate of Notice Page 4 of 4
Debtor Brian Allen Kolar                                                                                     Case number 3:21−bk−30815−SHB
6. Bankruptcy clerk's office                    William T. Magill                                            Hours open:
                                                Clerk of Court                                               Monday − Friday 8:00 AM − 4:30
    Documents in this case may be filed at this United States Bankruptcy Court                               PM
    address. You may inspect all records filed Howard H. Baker Jr. U.S. Courthouse
    in this case at this office or online at    Suite 330, 800 Market Street
    https://ecf.tneb.uscourts.gov/.                                                                          Contact phone (865) 545−4279
                                                Knoxville, TN 37902
                                                                                                             Date: 5/7/21

7. Meeting of creditors                          June 15, 2021 at 09:00 AM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Bankruptcy Meeting Room, 1st
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Floor, Howard H. Baker Jr. U.S.
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Courthouse, 800 Market Street,
                                                                                                             Knoxville, TN 37902

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 8/16/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                                                                             Filing deadline: 30 days after the
                                                 Deadline to object to exemptions:                           conclusion of the meeting of creditors, or
                                                                                                             within 30 days after any amendment to the
                                                 The law permits debtors to keep certain property as
                                                                                                             list of exemptions is filed, whichever is
                                                 exempt. If you believe that the law does not authorize an
                                                                                                             later (But see Federal Rule of Bankruptcy
                                                 exemption claimed, you may file an objection.               Procedure 1019(2)(B) for converted
                                                                                                             cases).


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.
                                                 However, secured creditors (creditors who have a security interest in the debtor(s)'
                                                 property) must provide, prior to the meeting of creditors scheduled in line 7 above, proof
                                                 to the bankruptcy trustee that their security interest has been perfected. Also, unless a
                                                 written request for notice is filed at or before the meeting of creditors, the bankruptcy
                                                 trustee may abandon property of the estate without further notice to creditors.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 https://ecf.tneb.uscourts.gov/. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's
                                                 office must receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                          page 2
